Citation Nr: 9920900	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  98-03 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Determination of an initial evaluation for service-
connected hemorrhoids, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service, under a different name, from 
October 1967 to October 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which granted service connection for 
hemorrhoids, assigning a 10 percent evaluation, and denied 
service connection for PTSD.  The veteran appealed that 
decision to the BVA and the case was referred to the Board 
for appellate review. 

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of this decision.


FINDINGS OF FACT

The disability picture of the veteran's recurrent external 
hemorrhoids more closely approximates large or thrombotic, 
irreducible hemorrhoids, with excessive redundant tissue, 
evidencing frequent recurrences, than it approximates 
hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for hemorrhoids have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 1991); 38 C.F.R. §4.114, Diagnostic Code 
7336 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for an increased 
evaluation is well-grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  Moreover, an appeal 
from the initial assignment of a disability rating requires 
consideration of the entire time period involved and 
contemplates staged ratings, where warranted.  Fenderson v. 
West, No. 96-947 (U.S. Vet. App. Jan 20, 1999).  After 
reviewing the record, the Board finds that no further action 
is necessary to meet the duty to assist the veteran with the 
development of evidence in connection with his claim.  38 
U.S.C.A. § 5107(a).

Service connection for recurrent external hemorrhoids was 
granted in September 1997, and a 10 percent evaluation was 
assigned, effective March 1997.  The veteran essentially 
contends that the current 10 percent evaluation for 
hemorrhoids does not accurately reflect the severity of his 
disability.  He maintains that, despite surgical treatment, 
his hemorrhoids "keep coming back," that they bleed and 
cause lower back pain, and that he cannot sit or stand for 
very long without experiencing pain.  He maintains further 
that they interfere with his sex life and that they make him 
"sick at [sic] my stomach and light-headed."  

The veteran submitted private treatment records that noted 
that he had been receiving treatment for hemorrhoids from 
1987 to 1988.  Additional private treatment records from 
February 1993 to February 1996 indicated continuing 
complaints of, and treatment for, hemorrhoids.  

The veteran received a VA examination in June 1997.  He 
reported that his most recent surgical treatment for 
hemorrhoids was three years ago.  His current complaints were 
of rectal pain when sitting, rectal discomfort when standing 
for more than 20 minutes, and rectal bleeding "nearly every 
time" he has a bowel movement, with "variable amounts of 
blood loss."  The examiner detected three 

large external hemorrhoids that were very tender but not 
actively bleeding or thrombosed.  There were no internal 
hemorrhoids.  The veteran's blood test was normal.

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1998).  Under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7336, 
a 20 percent evaluation is warranted for external or internal 
hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures.  A 10 percent evaluation is 
warranted for large or thrombotic, irreducible hemorrhoids, 
with excessive redundant tissue, evidencing frequent 
recurrences.  

In view of the fact that he does not suffer from anemia, and 
there is no medical evidence that he as fissures, the 
preponderance of the evidence indicates that the disability 
picture of the veteran's recurrent external hemorrhoids more 
closely approximates large or thrombotic, irreducible 
hemorrhoids, with excessive redundant tissue, evidencing 
frequent recurrences, than it approximates hemorrhoids with 
persistent bleeding and with secondary anemia, or with 
fissures.  Therefore, and evaluation in excess of 10 percent 
is not warranted.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.7, 
4.114, diagnostic Code 7336.


ORDER

An evaluation in excess of 10 percent for recurrent external 
hemorrhoids is denied.




REMAND

In support of his claim of entitlement to service connection 
for PTSD, the veteran submitted a stressor statement in June 
1997.  It appears that the RO has not attempted to obtain 
verification of the veteran's stressors from the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR), because the veteran's stressors were 
insufficiently detailed or because unverifiable events were 
described.  While the Board agrees that many of the stressors 
identified by the veteran in his stressor statement, as well 
as during a VA examination, are likely unverifiable, the 
Board finds that, in view of the fact that the veteran's 
service records do not indicate that he served in combat, the 
duty to assist mandates that VA attempt to obtain 
confirmation of the veteran's stressors, if at all possible.  
See Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).  

The veteran has stated that, when he first landed in Vietnam, 
he came under sniper fire and two people getting off the 
plane were killed.  The veteran should be requested to 
provide as much detail about that claimed incident as 
possible, including the names of those killed or injured, and 
the date and location of the incident.  The veteran should be 
advised that this information is vitally necessary to obtain 
supportive evidence of his claimed in-service stressful 
events, that he must be as specific as possible, and that 
failure to provide the requested information may well result 
in the denial of the claim.  The veteran also should be 
informed that the United States Court of Appeals for Veterans 
Claims (the Court) has held that asking the veteran to 
provide underlying facts, such as the names dates, and places 
of the claimed events, does not constitute either an 
impossible or onerous task.  See Wood v. Derwinski, 1 
Vet.App. 190, 193 (1991).  If that incident, or other alleged 
stressor, can be verified, the Board is of the opinion that 
another VA psychiatric examination would be required in order 
to determine whether a diagnosis of PTSD is appropriate, 
based solely on the verified stressor(s).

The veteran has also reported other stressors, including 
being assaulted by other soldiers and witnessing assaults 
among soldiers, witnessing an unknown individual get stabbed 
by two soldiers, and coming under enemy mortar fire.  As 
these are the types of incidents that cannot be verified by 
USASCRUR, the duty to assist mandates that the veteran be 
informed that he could provide verification of such incidents 
by submitting letters from service colleagues who witnessed 
such events.  

Under the circumstances, this case is REMANDED for the 
following:

1.  The RO should again contact the 
veteran and request that he provide 
additional details for all claimed 
stressors, including dates, names of 
parties involved, locations, unit 
designations, etc.  The veteran should 
be advised that this information is 
vitally necessary to verify his claimed 
in-service stressful events, that he 
must be as specific as possible, and 
that failure to provide the requested 
information may well result in the 
denial of the claim.  The veteran also 
should be informed that the Court has 
held that asking the veteran to provide 
underlying facts, such as the names 
dates, and places of the claimed events, 
does not constitute either an impossible 
or onerous task.  See Wood, 1 Vet. App. 
at 193.

2.  After receiving the additional 
details from the veteran (or after a 
reasonable time has passed with no 
response), the RO should contact USASCRUR 
to attempt to verify all stressors 
claimed by the veteran.  If, during the 
course of this development, additional 
evidence or research is suggested by the 
USASCRUR, the RO should undertake the 
suggested action.  Any information 
obtained should be associated with the 
claims file.  

3.  If, and only if, a stressor event is 
verified, then the veteran should be 
accorded a comprehensive psychiatric 
examination to determine whether he 
satisfies the diagnostic criteria 
contained in the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. rev. 
1994) (DSM-IV) for a diagnosis of PTSD, 
and, if so, whether that diagnosis may 
be related to a verified service 
stressor.  The RO must specify for the 
examiner the stressor(s) claimed by the 
veteran which have been verified, and 
the examiner must be instructed that 
only those verified events may be 
considered for the purpose of 
determining whether exposure to a 
stressor in service resulted in current 
psychiatric symptoms.  The examination 
report should reflect review of 
pertinent material in the claims folder.  
The examiner should integrate any 
previous psychiatric findings and 
diagnoses with current findings to 
obtain a true picture of the nature of 
the veteran's psychiatric status.  If a 
diagnosis of PTSD is deemed appropriate, 
the examiner should state an opinion as 
to whether it is at least as likely as 
not (a 50 percent or more likelihood) 
that current PTSD is related to one or 
more verified in-service stressors.

4.  Following completion of the above 
action, the claim of entitlement to 
service connection for PTSD should be 
readjudicated.  If the benefit sought is 
not granted, the appellant and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development   The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is further notified.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals


 

